Citation Nr: 1432663	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for a chronic disability manifested by pain, weakness, and numbness in the shoulders, arms, and hands. 


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In May 2011, the Veteran and his wife testified at a hearing at the RO.  In August 2012, they thereafter testified at a hearing before the undersigned also at the RO.  Transcripts of the hearings are associated with the claims file. 

In July 2012, private treatment records were added to the VBMS claims file.  Nonetheless, the Board finds that adjudication of the current appeal may go forward without either agency of original jurisdiction (AOJ) review of this evidence or a waiver of AOJ review because the evidence is not additional pertinent evidence, as it does not relate to the issues on appeal.  See 38 C.F.R. § 19.31 (2013) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

The claim of service connection for a chronic disability manifested by pain, weakness, and numbness in the shoulders, arms, and hands is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

At the August 2012 personal hearing, prior to the Board's issuance of a final decision, the Veteran notified VA that he wanted to withdraw the appeal of the denial of his claim of service connection for residuals of a head injury. 



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the claim of service connection for residuals of a head injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At the August 2012 personal hearing, prior to the Board's issuance of a final decision, the Veteran notified VA that he wanted to withdraw the appeal of the denial of his claim of service connection for residuals of a head injury.  The Board finds that this testimony, which has been transcribed into a writing that has been associated with the claims file, clearly articulated the Veteran's intent to withdraw from appellate status this claim.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (the transcript of a personal hearing may act as a substantive appeal).  The Board thus finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  As such, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

The appeal of the claim of service connection for residuals of a head injury is dismissed.



REMAND

As to the claim of service connection for a chronic disability manifested by pain, weakness, and numbness in the shoulders, arms, and hands, in writings to the RO as well as at his personal hearing the Veteran claimed that his disability was due to his in-service motor vehicle accident as well as his service-connected cervical spine disability.  See 38 C.F.R. §§ 3.303, 3.310 (2013).  Moreover, VA examiners have diagnosed the Veteran with ulnar neuropathy as well as left acromioclavicular (AC) joint arthritis.  See VA examinations dated in January 2011 and November 2011; addendum dated in March 2012; Also see McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Moreover, the VA examiners provided opinions as to the relationship between these disabilities and the Veteran's military service as well as to whether they were directly due to his cervical spine disability.  

However, none of the examiners specifically provided an opinion as to whether the Veteran's diagnosed ulnar neuropathy and/or arthritis were aggravated by his service-connected cervical spine disability.  See Allen v. Brown, 7 Vet. App. 439 (1994) (en banc) (holding that service connection may also be granted where disability is proximately due to or the result of already service-connected disability, or when service-connected disability has aggravated a non-service-connected disorder).  In this regard, the case law of the United States Court of Appeals for Veterans Claims requires that the medical opinion must specifically address both the causation and aggravation theories of secondary service connection and generic statements by VA examiners regarding there being no "relationship" between a service connected disability and a non service connected disability are inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013).  Therefore, the Board finds that a remand to obtain another addendum to the November 2011 VA examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

While the appeal is in remand status, the Veteran should also be provided an opportunity to update the record with any relevant medical records.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Advise the Veteran that he may update the record with any relevant medical records and, after obtaining any needed authorizations, physically or electronically associated these records with the claims file.

2.  After undertaking the above development to the extent possible, obtain another addendum to the November 2011 VA examination by the same examiner or another neurologist if he is not available.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file, the examiner should provide answers to the following questions:

a.  As to the diagnosed ulnar neuropathy and left AC joint arthritis, what is the underlying direct cause of these disorders?

b.  Is it at least as likely as not that the Veteran's ulnar neuropathy was aggravated (i.e., permanently worsened) by his service-connected cervical spine disability?

c.  Is it at least as likely as not that the Veteran's left AC joint arthritis was aggravated (i.e., permanently worsened) by his service-connected cervical spine disability?

In providing the requested opinions, the examiner is advised that the medical opinion must specifically address both the causation and aggravation theories of secondary service connection and that a generic statement noting that there is no "relationship" between a service connected disability and a non-service connected disability is inadequate.

In providing the requested opinions, the examiner is advised that the Veteran is competent to report on the observable symptoms of his disabilities even when not documented in his medical records.  

The examination report must include a complete rationale for the opinion.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the claim.  If the benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the April 2012 supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


